 





Exhibit 10.1

 

[vrmelogo_lg.jpg] 

October 12, 2020

 

 

 

Mr. Patrick White

 

 

Re:     Amendment of Employment Agreement

 

Dear Patrick:

 

This letter agreement modifies your Employment Agreement, dated August 15, 2017,
as amended on August 13, 2019 and May 19, 2020 (the “Agreement”). In
consideration of the mutual promises contained in this letter agreement,
VerifyMe, Inc. (“VRME”) and you agree as follows:

 

1.       The annual Base Salary shall be increased from $200,000 to $280,000
with immediate effect; and

 

2.       Section 2(a) of the Agreement, shall be amended by adding a new
sentence to the end of the existing language as follows:

 

“The Term shall be automatically extended for a period of not less than 18
months from and after the occurrence of a Change of Control.”; and

 

3.       Section 6(c)(3) of the Agreement, shall be amended and restated in its
entirety as follows:

 

“(3)     In the event of a Change of Control during the Term, the Executive,
upon termination of employment or change in title as outlined in Section
6(c)(1), shall be entitled to receive each of the provisions of Section
6(c)(2)(A) – (F) above except the Severance Amount shall equal 18 months of the
then Base Salary and the benefits under Section 6(c)(2)(F) shall continue for an
18 month period provided that such benefits are exempt from Section 409A of the
Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the event
all or a portion of the benefits under Section 6(c)(2)(F) are subject to 409A of
the Code, the Executive shall not be entitled to the benefits that are subject
to Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)). In
the event of Executive’s death within 12 months following a Change of Control,
all payments (in addition and without duplication to payments under subparagraph
(a) of this Section) that would have been due for Base Salary under this
Agreement through the 18-month anniversary of such Change of Control shall be
paid to his surviving spouse, and in the absence of a surviving spouse to his
estate, promptly in a lump sum upon the Executive's death. The Executive shall
receive 100% of the existing Target Bonus, if any, for that fiscal year when the
Change of Control occurs.”

 

Clinton Square, 75 S. Clinton Ave, Suite 510 | Rochester, NY 14604

Phone: 585-736-9400 | www.verifyme.com OTCQB:VRME

  

 

 

Mr. Patrick White

October 12 , 2020

Page 2

 

In all other respects, the Agreement is ratified and confirmed.

 





  Sincerely yours,           VerifyMe, Inc.           /s/ Norman Gardner     By:
Norman Gardner       Chairman  

I hereby agree to the foregoing:

 

/s/ Patrick White   Patrick White  

 

 

Clinton Square, 75 S. Clinton Ave, Suite 510 | Rochester, NY 14604

Phone: 585-736-9400 | www.verifyme.com OTCQB:VRME



 

 

 